DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on Nov 03, 2020, and the claims 1 -18 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent application no. 15/727,704 (Now U.S. patent US 10,834,108 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 1-18 of the instant application and thus anticipate the claims of the instant application.   Claims 1-18 of the instant application are therefore not patentably distinct from claims 1-20 of the U.S. Patent U.S. patent US 10,834,108 B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant application (17/087,672)
Patent (US 10,834, 180B2)
1. A computer-implemented method, in a content delivery (CD) network, wherein said CD network (CDN) delivers content on behalf of multiple content providers, the smethod comprising: (A) determining that certain content is trending in a first geographic region during a first time period, the certain content provided to the CDN by a first content provider of the multiple content providers; (B) based on said determining in (A), determining a given time by which to 10prefetch the certain content in a second geographic region, wherein the given time is determined based on a time-zone difference between the first geographic region and the second geographic region; (C) based on the determining in (A), increasing a number of CD servers bound to said first content provider in said second geographic region; and 15(D) causing said certain content to be prefetched by at least one cache of said CDN in the second geographic region by the given time. 
 
2. The method of claim 1 wherein said determining in (A) is based on requests made at the CDN for said certain content.  

3. The method of claim 1 wherein said determining in (A) is based on references to said certain content outside of said CDN.  

4. The method of claim 3 wherein said references to said certain content were made 25on one or more social networking web sites.  

5. The method of claim 2 wherein said content comprises one or more resources served by the CDN on behalf of the first content provider to the CDN.

6. The method of claim 1 wherein said second geographic region is west of said first geographic region.  
7. The method of claim 1 wherein said second geographic region is in an earlier time szone than said first geographic region.

15. A device in a content delivery network (CDN), wherein said CDN delivers content on behalf of at least one content provider, said device implementing a content 15delivery (CD) service, the device comprising: at least one processor; memory, operatively connected to the at least one processor and containing instructions that, when executed by the at least one processor, cause the device to perform a method, the method comprising: 20(A) determining that certain content is trending in a first geographic region during a first time period, the certain content provided to the CDN by a first content provider of the at least one content provider; (B) based on said determining in (A), determining a given time by which to prefetch the certain content in a second geographic region, wherein the 25given time is determined based on a time-zone difference between the first geographic region and the second geographic region; (C) based on the determining in (A), increasing a number of CD servers bound to said first content provider in said second geographic region; and (D) causing said certain content to be prefetched by at least one cache 30of said CDN in the second geographic region by the given time.
1. (Previously Presented) A computer-implemented method, in a content delivery (CD) network, wherein said CD network (CDN) delivers content on behalf of multiple content providers, the method comprising: (A) determining that certain content is trending in a first geographic region during a first time period, the certain content provided to the CDN by a first content provider of the multiple content providers; (B) based on said determining in (A), determining a given time by which to prefetch the certain content in a second geographic region, wherein the given time is determined based on a time-zone difference between the first geographic region and the second geographic region; (C) based on the determining in (A), increasing a number of CD servers bound to said first content provider in said second geographic region; and (D) causing said certain content to be prefetched by at least one cache of said CDN in the second geographic region by the given time.  
2. (Original) The method of claim 1 wherein said determining in (A) is based on requests made at the CDN for said certain content.  

3. (Original) The method of claim 1 wherein said determining in (A) is based on references to said certain content outside of said CDN.  

4. (Original) The method of claim 3 wherein said references to said certain content were made on one or more social networking web sites.  
5. (Previously Presented) The method of claim 2 wherein said content comprises one or more resources served by the CDN on behalf of the first content provider to the CDN.
7. (Original) The method of claim 1 wherein said second geographic region is west of said first geographic region.  
8. (Original) The method of claim 1 wherein said second geographic region is in an earlier time zone than said first geographic region.

17. (Previously Presented) A device in a content delivery network (CDN), wherein said CDN delivers content on behalf of at least one content provider, said device implementing a content delivery (CD) service, the device comprising: at least one processor; memory, operatively connected to the at least one processor and containing instructions that, when executed by the at least one processor, cause the device to perform a method, the method comprising: (A) determining that certain content is trending in a first geographic region during a first time period, the certain content provided to the CDN by a first content provider of the at least one content provider; (B) based on said determining in (A), determining a given time by which to prefetch the certain content in a second geographic region, wherein the given time is determined based on a time-zone difference between the first geographic region and the second geographic region; (C) based on the determining in (A), increasing a number of CD servers bound to said first content provider in said second geographic region; (D) causing said certain content to be prefetched by at least one cache of said CDN in the second geographic region by the given time; 4U.S. Patent Application Serial No. 15/727,704 Response dated June 17, 2020 Reply to Office Action of April 13, 2020 
(E) determining, after the given time, a score for the certain content based on requests for the certain content in the second geographic region; (F) determining that second content provided to the CDN by the first content provider is trending in the first geographic region during a subsequent time period; and (G) determining, based on the score, whether to cause the second content provided by the first content provider to be prefetched by the at least one cache of the CDN in the second geographic region.
Repeating claims: 8-14, 17-18
Repeating claims: 9-116, 17-20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian (US 2014/0143320A1) in view of Choi (US 2012/0131146 A1).
Regarding claim 1,
Sivasubramanian teaches, a computer-implemented method, in a content delivery (CD) network, wherein said CD network (CDN) delivers content on behalf of multiple content providers, the method comprising (see fig. 1, and abstract, and para [0021]):
 (A) determining that certain content is trending in a first geographic region during a first time period (see fig. 5, and para [0040] Content is preloaded in first time zone means first geographic region based on the request, Para [0044] Referring content is a baseball match score, Baseball content refer as a trending data which is uploaded in New York, and time zone refers as day/night, holiday see also [0035]), the certain content provided to the CDN by a first content provider of the multiple content providers (see para [0044] content is preloaded by the content provider, para [0021] and  [0047] refer as plurality of CDN providers.(see also fig. 7)); 
(B) based on said determining in (A), determining a given time by which to prefetch the certain content in a second geographic region (see para [0053] content is caching(i.e. prefetching) into the second time zone (second geographical region), Note: caching is called prefetching)), wherein the given time is determined based on a time-zone difference between the first geographic region and the second geographic region (see para [0054] second time zone is different.); 
 (D) causing said certain content to be prefetched by at least one cache of said CDN in the second geographic region by the given time (see para [0054] Baseball content [0044] cashing/prefetching into second time zone San Francisco, CA (i.e. called second geographical region.)).
Sivasubramanian fails to teach,
(C) based on the determining in (A), increasing a number of CD servers bound to said first content provider in said second geographic region; 
In analogous art,
Choi teaches, (C) based on the determining in (A), increasing a number of CD servers bound to said first content provider in said second geographic region (see fig. 4 (410 and 420), and para [0032] A content is uploaded to the EAST (i.e. New York), and the content is being published/cached in the WEST (i.e. California);
And para [0033] and [0036] Due to on demand (or popularity) for the content from the larger user’s side in west (or, multiple areas), increasing the number of streaming servers edge servers, and storage of the remote storage cluster.
Note: deploying/increasing edge server in second geographic regions (see para [0033] The set of edge servers 440 includes one or more edge servers that are placed at specific locations within various geographic regions. The specific locations include high traffic locations of the Internet (e.g., primary Internet exchange points) or other data networks. Each region may cover one or more municipalities, cities, states, countries, or areas.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify prefetching a content into multiple time zone of Sivasubramanian with increasing a number of CD servers bound to said first content provider in said second geographic region of Choi. A person of ordinary skill in the art would have been motivated in order to increase the capacity to handle a large number of users/traffics (Choi: [0007] and [0038]).
Regarding claim 2,
Sivasubramanian and Choi teach claim 1,
Sivasubramanian further teaches, wherein said determining in (A) is based on requests made at the CDN for said certain content (see para [0018] the content delivery environment 100 includes a number of client computing devices 102 (generally referred to as clients) for requesting content from a content provider and/or a CDN service provider.)
Regarding claim 3,
Sivasubramanian and Islam teach claim 1,
Sivasubramanian further teaches, wherein said determining in (A) is based on references to said certain content outside of said CDN (see para [0044] Data is moved from first region to second region.) 
one datacenter is in the East coast (New York City), and Data is cached (same data/reference data) on the West coast San Francisco(i.e. outside of same CDN.)
Regarding claim 5,
Sivasubramanian and Islam teach claim 2,
Sivasubramanian teaches, wherein said content comprises one or more resources [i.e. data storage] served by the CDN on behalf of a content provider to the CDN (see para [0017] monitoring resource requests corresponding to classes associated with client computing devices based on such monitored resource requests.)
Regarding claim 6,
Sivasubramanian and Islam teach claim 1,
Sivasubramanian teaches, wherein said second geographic region is west of said first geographic region (see para [0034] San Francisco is a west coast geographic region.)
Regarding claim 7,
Sivasubramanian and Islam teach claim 1,
Sivasubramanian teaches, wherein said second geographic region is in an earlier time zone than said first geographic region (see para [0040], [0044] Note: East coast (New York) time is one hour earlier than West coast (San Francisco) time.)
Claim 8 recites all the same elements of claim 1, but in computer storage medium [0058] The guide process is a computer program code, i.e., a series of program instructions, executable by a processor.) form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 2, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 3, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 12 recites all the same elements of claim 5, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 6, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 7, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 1, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 2, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 3, but in a system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian (US 2009/0248787A1), in view of Choi (US 2012/0131146 A1), further in view of Fliam (US 2013/0204961 A1)
Regarding claim 4,
Sivasubramanian and Islam teach all the limitations in claim 3, but fail to specifically teach wherein said references to said certain content were made on one or more social networking web sites.
In analogous art, Fliam teaches, wherein said references to said certain content were made on one or more social networking web sites (see para [0063] requests for the content items to the hot, social media trending data, or any other suitable information from other asset distribution services.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify prefetching a content into multiple time zone of Sivasubramanian with Choi further with content were made on one or more social networking web sites of Fliam. One of ordinary skill in the art would have been motivated to do this to distribute a content in many regions via multiple media (Fliam: [0001]-[0002])
Claim 11 recites all the same elements of claim 4, but in computer storage medium [0033] form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Claim 18 recites all the same elements of claim 4, but in a system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443